Exhibit 10.2

March 27, 2012

Graco Inc.

88 11th Avenue NE

Minneapolis, Minnesota 55413

 

  Re: Amendment and Restatement of Amendment No. 1 to Note Agreement

Ladies and Gentlemen:

Reference is made to that certain (i) Note Agreement, dated as of March 11, 2011
(the “Note Agreement”), between Graco Inc., a Minnesota corporation (the
“Company”), on the one hand, and The Prudential Insurance Company of America,
Gibraltar Life Insurance Co., Ltd., The Prudential Life Insurance Company, Ltd.,
Forethought Life Insurance Company, RGA Reinsurance Company, MTL Insurance
Company and Zurich American Insurance Company (collectively, the “Noteholders”),
on the other hand, and (ii) Amendment No. 1 to Note Agreement, dated May 23,
2011 (the “Original Amendment No. 1”), between the Company and the Noteholders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Note Agreement.

The amendments to the Note Agreement set forth in Section 1 of the Original
Amendment No. 1 have not yet become effective since the condition precedent to
their effectiveness set forth in Section 2.2 thereof has not yet been satisfied.
The Company has requested that the Original Amendment No. 1 be amended and
restated as set forth below. Subject to the terms and conditions hereof, the
undersigned holders of the Notes are willing to agree to such request.
Accordingly, and in accordance with the provisions of paragraph 11C of the Note
Agreement, the parties hereto agree that the Original Amendment No. 1 be amended
and restated in its entirety to read as follows effective upon the execution and
delivery of this letter agreement by the Noteholders, the Company and each
Guarantor:

SECTION 1. Amendments to the Note Agreement. Effective upon the Effective Date
(as defined in Section 2 below), the parties hereto agree that the Note
Agreement is amended as follows:

1.1. The reference to “90” in clause (ii) of paragraph 5A of the Note Agreement
is amended to be “75”.

1.2. Paragraphs 5M and 5N of the Note Agreement are added to the Note Agreement
to read as follows:

“5M. Pledge Agreements. The Company covenants that if at any time the Company or
any Domestic Subsidiary owning stock or Ownership Interests of a Material
Foreign Subsidiary is required to secure the obligations under a Primary Credit
Facility with a security interest in such stock or Ownership Interest of such
Material Foreign Subsidiary, the Company will promptly execute, or cause such



--------------------------------------------------------------------------------

Domestic Subsidiary owning such stock or Ownership Interests of a Material
Foreign Subsidiary to promptly execute, a pledge agreement to pledge to the
Collateral Agent for the benefit of the holders of the Notes and other secured
parties pursuant to the Intercreditor Agreement with respect to the lesser of
(i) 65% of the outstanding stock or other Ownership Interests of a Material
Foreign Subsidiary, or (ii) all of the stock or other Ownership Interests of
such Material Foreign Subsidiary owned by the Company or such Domestic
Subsidiary at any time. The Company further agrees that within sixty (60) days
after the date on which initial loans under the Credit Agreement are made,
unless such action is prohibited by the Hold Separate Order or any related
requirement of the Federal Trade Commission or the Federal Trade Commission
opposes such action, it will deliver to the Collateral Agent all such pledge
agreements as may be required to the extent necessary to grant the Collateral
Agent a security interest in 65% of the outstanding stock or other Ownership
Interests of each First-Tier Foreign Subsidiary that is a Material Subsidiary,
together (to the extent available and applicable) with appropriate corporate
resolutions and other documentation (including the certificates representing the
stock or Ownership Interests of such Material Foreign Subsidiary subject to such
pledge, executed assignments separate from the certificates (stock powers) for
such certificates with respect to any such Material Foreign Subsidiary thereto
executed in blank, such other documents as shall be reasonably requested to
perfect the Lien of such pledge under the laws of the United States or any
applicable state thereof, and, if the lenders under a Primary Credit Facility
have received similar legal opinions, opinions of counsel addressed to the
holders of the Notes), in each case in form and substance reasonably
satisfactory to the Required Holder(s), and in a manner that the Required
Holder(s) shall be reasonably satisfied that the Collateral Agent has a first
priority perfected pledge of or charge over the Ownership Interest pledged
pursuant to such pledge agreements.

5N. Finishing Group Acquisition.

(i) Upon satisfaction of the conditions precedent to initial loans under the
Credit Agreement set forth in Section 6.2 thereof, the Company may consummate
the Finishing Group Acquisition at any time, provided that the following
additional conditions are satisfied:

(a) The Company shall provide evidence satisfactory to the Required Holder(s)
that (x) the Federal Trade Commission has permitted the Finishing Group
Acquisition to proceed, subject to the Hold Separate Order, (y) the final terms
and conditions of each aspect of the Hold Separate Order and all related
documentation shall be satisfactory to the Required Holder(s) and shall have
been approved by the Federal Trade Commission, and (z) the Company has received
all other governmental, shareholder and third party consents necessary in
connection with the Finishing Group Acquisition, with the exception of any such
consents for which the Required Holder(s) have waived receipt.

 

2



--------------------------------------------------------------------------------

(b) The final terms and conditions of each aspect of the Finishing Group
Acquisition shall be satisfactory to the Required Holder(s), the Finishing Group
Purchase Agreement pursuant to which the Finishing Group Acquisition is to be
consummated shall be satisfactory to the Required Holder(s) and shall provide
for a maximum acquisition consideration of $650,000,000 plus any working
capital, net asset, and cash/debt adjustments provided for under the Finishing
Group Purchase Agreement plus transaction costs, and the Company will deliver to
the Required Holder(s) a certificate signed by a Responsible Officer confirming
that there have been no material modifications to the Finishing Group Purchase
Agreement and confirming that the Finishing Group Acquisition will be
consummated in accordance with the terms of the Finishing Group Purchase
Agreement.

(c) The Company shall have delivered to the Required Holder(s) the audited
financial statements for the assets and equity interests being purchased in the
Finishing Group Acquisition for the fiscal year ending December 31, 2010, which
shall not be inconsistent in any material respect with the unaudited financial
statements with respect to such assets and equity interests previously delivered
to the Company.

(d) The portions of the Finishing Group Acquisition not subject to the Hold
Separate Order shall comply with all terms, conditions and requirements of the
definition of ‘Material Subsidiary’ and paragraph 5M.

(e) Concurrently with the consummation of the Finishing Group Acquisition:

(A) The Company shall cause any Material Domestic Subsidiary that is not a Hold
Separate Subsidiary to become a Guarantor and to execute and deliver a Guaranty
Agreement in the form of Exhibit C-1 hereto (or a joinder to Guaranty Agreement
in the form of the exhibit attached thereto) to the holders of the Notes.

(B) Except to the extent that (i) such pledge is prohibited by the Hold Separate
Order or any related requirement of the Federal Trade Commission, or (ii) the
Federal Trade Commission opposes such pledge, the Company shall pledge, or shall
cause any Domestic Subsidiary owning the Ownership Interests of a Material
Domestic Subsidiary that is a Hold Separate Subsidiary to pledge all such
Ownership Interests in such Material Domestic Subsidiary to the Collateral Agent
for the benefit of the holders of the Notes and the other secured parties
pursuant to the Intercreditor Agreement.

 

3



--------------------------------------------------------------------------------

(D) Prior to the end of the Hold Separate Period, the Company shall have no
obligation under this paragraph 5N(i)(e) with respect to any Material Domestic
Subsidiary that is a Hold Separate Subsidiary but for which no pledge is
required above.

(ii) The Company shall observe all terms, conditions, covenants and obligations
under the Hold Separate Order at all times during the Hold Separate Period. To
the extent that pledge of Ownership Interests granted pursuant to paragraph 5M
or this paragraph 5N is subsequently prohibited or opposed by the Federal Trade
Commission, the Required Holder(s) will release such pledge to the extent
necessary to conform to the requirements of the Hold Separate Order and the
related requirements of the Federal Trade Commission.”

1.3. Paragraph 6A of the Note Agreement is amended in its entirety to read as
follows:

“6A. Financial Covenants.

6A(1). Cash Flow Leverage Ratio. The Company will not permit the Cash Flow
Leverage Ratio, as of the end of any fiscal quarter of the Company, to exceed
3.25 to 1.00; provided, however, that, in connection with any Permitted
Acquisition for which the purchase consideration equals or exceeds $200,000,000
(including the Finishing Group Acquisition), the maximum Cash Flow Leverage
Ratio, with prior notice to the holders of the Notes, shall increase to 3.75 to
1.00 for the four fiscal quarter period beginning with the quarter in which such
Permitted Acquisition occurs, so long as (i) the Company is in pro forma
compliance herewith at such 3.75 to 1.00 level before and after giving effect to
such Permitted Acquisition and (ii) after any such Permitted Acquisition that
results in an increase to the 3.75 to 1.00 level, the Cash Flow Leverage Ratio
permitted under this paragraph 6A(1) shall decrease to 3.25 to 1.00 for at least
one fiscal quarter before becoming eligible to again increase to 3.75 to 1.00
for a new period of four consecutive fiscal quarters (with the understanding
that any Permitted Acquisition occurring during such fiscal quarter would be
required to comply with the 3.25 to 1.00 ratio).

6A(2). Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters ending on the
last day of any fiscal quarter to be less than 3.00 to 1.00; provided, however,
that, in connection with any Permitted Acquisition for which the purchase
consideration equals or exceeds $200,000,000 (including the Finishing Group
Acquisition), the minimum Interest Coverage Ratio, with prior notice to the
holders of the Notes, shall decrease to 2.50 to 1.00 for the four fiscal quarter
period beginning with the quarter in which such Permitted Acquisition occurs, so
long as (i) the Company is in pro forma compliance herewith at such 2.50 to 1.00
level before and after giving effect to such Permitted Acquisition and
(ii) after any such Permitted Acquisition that results in a decrease to the 2.50
to 1.00 level, the Interest Coverage Ratio permitted under this paragraph 6A(2)
shall increase to 3.00 to 1.00 for at least one fiscal quarter before becoming
eligible to again

 

4



--------------------------------------------------------------------------------

decrease to 2.50 to 1.00 for a new period of four consecutive fiscal quarters
(with the understanding that any Permitted Acquisition occurring during such
fiscal quarter would be required to comply with the 3.00 to 1.00 ratio).”

1.4. Clause (vii) of paragraph 6C of the Note Agreement is amended to add the
following sentence at the end thereof:

“For the avoidance of doubt, the sale of all or any portion of the Hold Separate
Business, the Ownership Interests thereof and the assets thereof, through one or
a series of transactions, shall be permitted, in each case without counting
toward the 10.00% Consolidated Asset test set forth in this clause (vii).”

1.5. Clause (iii) of paragraph 6L of the Note Agreement is hereby deleted.

1.6. The reference “subject to paragraph 11W” appearing in clause (iii) of
paragraph 7A of the Note Agreement is hereby deleted.

1.7. Clause (xiii) of paragraph 7A of the Note Agreement is amended in its
entirety to read as follows:

“(xiii) if (a) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (b) a notice of intent to terminate any Plan shall have
been filed with the PBGC or the PBGC shall have instituted proceedings under
ERISA section 4042 to terminate or appoint a trustee to administer any Plan or
the PBGC shall have notified the Company or any ERISA Affiliate that a Plan may
become a subject of any such proceedings, or (c) any Plan is in “at-risk status”
(within the meaning of section 430(i)(4) of the Code) and the aggregate value of
the liabilities of all Plans that are in at-risk status exceeds the aggregate
value of the assets of all Plans that are in at-risk status by more than
$50,000,000 (with liabilities and assets valued in the manner used to determine
the funding target attainment percentage under Section 430 of the Code
(disregarding the special rules contained in Section 430(i)(1)(B)), (d) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (e) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (f) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and, if such event or
events are events described in clauses (a), (b) or (d) through (f) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or”

 

5



--------------------------------------------------------------------------------

1.8. Paragraph 10B of the Note Agreement is hereby amended by amending and
restating, or inserting in the appropriate alphabetical sequence, as the case
may be, the following definitions:

“Change of Control” shall mean

(i), either (a) the acquisition by any “person” or “group” (as those terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of the Company or its Subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
of beneficial ownership (as defined in Rules 13d-3 and 13d-4 of the Securities
and Exchange Commission, except that a Person shall be deemed to have beneficial
ownership of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of 30% or more of the voting power of the
then-outstanding voting capital stock of the Company; or (b) a change in the
composition of the board of directors of the Company such that continuing
directors cease to constitute more than 50% of such board of directors. As used
in this definition, “continuing directors” means, as of any date, (1) those
members of the board of directors of the Company who assumed office prior to
such date, and (2) those members of the board of directors of the Company who
assumed office after such date and whose appointment or nomination for election
by the Company’s shareholders was approved by a vote of at least 50% of the
directors of the Company in office immediately prior to such appointment or
nomination; or (ii) a “change of control” or any similar event shall occur
under, and as defined in documents pertaining to, any Indebtedness in excess of
$10,000,000 in the aggregate (other than the Notes) of the Company or any
Material Subsidiary.

“Collateral Agent” shall mean U.S. Bank National Association in its capacity as
Collateral Agent under the Intercreditor Agreement, or any successor in such
capacity.

“Contingent Obligation” means, with respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (i) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor,
(ii) to purchase property, securities, Ownership Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (iii) to maintain working capital, equity capital or other
financial statement condition of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or otherwise to protect the owner thereof
against loss in respect thereof, or (iv) entered into for the purpose of
assuring in any manner the owner of such Indebtedness of the payment of such
Indebtedness or to protect the owner against loss in respect thereof; provided,
that the term “Contingent Obligation”

 

6



--------------------------------------------------------------------------------

shall not include endorsements for collection or deposit, in each case in the
ordinary course of business, and shall not include earn-outs in connection with
Permitted Acquisitions and other acquisitions not prohibited hereby.

“Credit Agreement” shall mean that certain Credit Agreement dated as of May 23,
2011, among the Company, the Borrowing Subsidiaries defined therein, the Banks
named therein, U.S. Bank National Association, as Administrative Agent and
JPMorgan Chase Bank N.A., as Syndication Agent, as amended by First Amendment
thereof dated March 27, 2012, and as such agreement is further amended,
restated, supplemented or otherwise modified or extended, renewed or refinanced
from time to time.

“EBITDA” means, for any period of determination, the consolidated net income of
the Company and its Subsidiaries, plus, to the extent subtracted in determining
consolidated net income and without duplication, (i) Interest Expense,
(ii) depreciation, (iii) amortization, (iv) income tax expense,
(v) extraordinary, non-operating or noncash charges and expenses for (including
but not limited to non-cash stock compensation expense, non-cash pension
expense, workforce reduction or other restructuring charges, and transaction
costs, fees and charges incurred in connection with the acquisition of any
substantial portion of the Ownership Interests or assets of, or a line of
business or division of, another Person, including any merger or consolidation
with such other Person), minus, the aggregate amount of extraordinary,
non-operating or non-cash gains and income (including, without limitation,
extraordinary or nonrecurring gains, gains from the discontinuance of operations
and gains arising from the sale of assets other than inventory, all as
determined in accordance with GAAP). For purposes of calculating EBITDA, with
respect to any period of determination, (i) Permitted Acquisitions that have
been made by the Company and its Subsidiaries, including through mergers or
consolidations and including any related financing transactions, during the
period of determination shall be deemed to have occurred on the first day of the
period of determination; provided that only the actual historical results of
operations of the Persons so acquired, without adjustment for pro forma expense
savings or revenue increases, shall be used for such calculation; and provided,
further, that the EBITDA of the Person so acquired attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
disposed of prior to the end of such period of determination, shall be excluded,
and (ii) dispositions that have been made by the Company and its Subsidiaries
during the period of determination shall be deemed to have occurred on the first
day of the period of determination; provided that the EBITDA for such period
shall be reduced by an amount equal to the EBITDA (if positive) attributable to
the property that is the subject of such disposition for such period of
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such period. Notwithstanding the requirements of GAAP, to the extent the
Company does not have access to the EBITDA of the Hold Separate Business or any
portion thereof, such EBITDA or such portion thereof shall not be included in
the calculation of EBITDA hereunder, and to the extent the Company does have
access to the EBITDA of the Hold Separate Business or any portion thereof

 

7



--------------------------------------------------------------------------------

(regardless of whether the Company actually receives the value of any such
earnings of the Hold Separate Business or such portion thereof, either through a
dividend, distribution, or otherwise), such EBITDA or such portion thereof shall
be included in the calculation of EBITDA hereunder provided that, if the Hold
Separate Subsidiary in which such Hold Separate Business is maintained that has
generated such EBITDA is a Material Subsidiary, the Ownership Interest of such
Hold Separate Subsidiary is pledged to secure such obligations pursuant to
paragraph 5M or paragraph 5N (it being understood and agreed that (i) EBITDA
generated by a First-Tier Foreign Subsidiary that is a Material Subsidiary shall
in any event be included until the lapse of 60 days after the date which the
initial loans are made under the Credit Agreement, and (ii) EBITDA generated by
a Hold Separate Subsidiary that is not a Material Subsidiary will at all times
be included).

“Finishing Group Acquisition” shall mean the acquisition by the Company of
substantially all of the domestic and foreign assets and foreign equity
interests relating to the Finishing Business (as defined in the Finishing Group
Purchase Agreement) of Illinois Tool Works Inc. and its subsidiaries, through
one or a series of transactions.

“Finishing Group Purchase Agreement” means the Asset Purchase Agreement, dated
as of April 14, 2011, by and among the Company, Graco Holdings Inc., Graco
Minnesota Inc., Illinois Tool Works Inc. and ITW Finishing LLC, as the same may
be amended, supplemented or restated from time to time, in each case in a manner
acceptable to the Required Holder(s).

“First-Tier Foreign Subsidiary” shall mean a Foreign Subsidiary, the stock or
other Ownership Interests of which are held by the Company or by a Domestic
Subsidiary.

“FTC Orders” shall mean (i) the Agreement Containing Consent Orders among the
Company, Illinois Tool Works Inc., ITW Finishing LLC and the Federal Trade
Commission, entered in Federal Trade Commission Docket No. 9350, (ii) the
Agreement among the Company, Illinois Tool Works Inc., ITW Finishing LLC and the
Federal Trade Commission, entered in Federal Trade Commission Docket No. 9350,
and (iii) the Hold Separate Order.

“Hold Separate Order” shall mean the Order to Hold Separate and Maintain Assets,
dated as of March 26, 2012, issued by the United States Federal Trade Commission
in the Matter of Graco Inc., Illinois Tool Works Inc., and ITW Finishing LLC,
the terms and conditions of which shall be reasonably acceptable to the Required
Holder(s), and each other document or order in connection therewith.

“Hold Separate Business” has the meaning set forth in the Hold Separate Order.

 

8



--------------------------------------------------------------------------------

“Hold Separate Period” has the meaning set forth in the Hold Separate Order.

“Hold Separate Subsidiary” means a Subsidiary all or any part of the assets of
which constitute part of the Hold Separate Business.

“Intercreditor Agreement” shall mean that certain Intercreditor and Collateral
Agency Agreement, dated as of May 23, 2011, by and among U.S. Bank National
Association, as the administrative agent under the Credit Agreement, U.S. Bank
National Association, as the collateral agent appointed pursuant to the terms
and conditions thereof, and the holders of the Notes, as such agreement is
amended, restated, modified or supplemented from time to time.

“Interest Expense” shall mean, for any period of determination, the aggregate
consolidated amount, without duplication, of interest expense determined in
accordance with GAAP excluding amortization of financing fees to the extent
included in interest expense but specifically including (i) all but the
principal component of payments in respect of conditional sale contracts,
Capitalized Leases and other title retention agreements, (ii) commissions,
discounts and other fees and charges with respect to letters of credit and
bankers’ acceptance financings and (iii) Rate Hedging Obligations, in each case
determined in accordance with GAAP. Notwithstanding the foregoing, for the first
four fiscal quarters following the consummation of a Material Acquisition,
Interest Expense shall be adjusted, on a basis acceptable to the Required
Holder(s), to give effect to any such acquisition as if it had occurred on the
first day of the measurement period.

“Material Acquisition” means a Permitted Acquisition by the Company or a
Subsidiary where total consideration for such acquisition exceeds $25,000,000.

“Material Domestic Subsidiary” shall mean any Domestic Subsidiary that is a
Material Subsidiary.”

“Material Subsidiary” means any Subsidiary designated as such by the Company to
the holders of the Notes from time to time, provided, that if, upon delivery of
the annual or quarterly consolidated financial statements of the Company under
paragraph 5A(i) or (ii), the book value (net of reserves) of the assets of all
Subsidiaries that are not Material Subsidiaries (determined based on the
consolidated quarterly or annual balance sheet of the Company and its
Subsidiaries, but after giving effect, without duplication, to the elimination
of the asset component of minority interests, if any in such Subsidiaries) shall
exceed 10% of Consolidated Assets as determined based on such quarterly or
annual balance sheet, the Company shall promptly designate an additional
Material Subsidiary or additional Material Subsidiaries so that, after giving
effect to such designation, such requirement shall have been met. Solely for
purposes of making any determination under this definition, the book value (net
of reserves) of any First-Tier Foreign Subsidiary shall be determined on a
combined basis with

 

9



--------------------------------------------------------------------------------

the book value (net of reserves) of each Second-Tier Foreign Subsidiary in which
such First-Tier Foreign Subsidiary directly or indirectly holds stock or other
Ownership Interests, and the book value (net of reserves) of each Second-Tier
Foreign Subsidiary shall in all other respects be disregarded. In no event shall
any Second-Tier Foreign Subsidiary itself be deemed a Material Subsidiary.

“Material Foreign Subsidiary” shall mean any Foreign Subsidiary that is a
Material Subsidiary.

“Permitted Acquisition” shall mean the acquisition by the Company or a
Subsidiary of all or substantially all of the Ownership Interests or assets of
any other Person (including by merger) or of all or substantially all of the
assets of a division, business unit, product line or line of business of any
other Person, provided that (i) following such acquisition, the Company shall be
in compliance with paragraph 6G hereof, (ii) such acquisition shall occur at a
time that no Event of Default shall have occurred and continued hereunder and no
Event of Default shall result therefrom, (iii) if it is an acquisition of
Ownership Interests and a new Material Subsidiary is thereby created, such
Material Subsidiary shall become a Guarantor or the Company or Subsidiary that
is the owner thereof shall have pledged the Ownership Interest thereof, if so
required by paragraph 5K or 5M hereof, (iv) such acquisition shall be
consummated on a non-hostile basis and shall have been approved by the board of
directors (or similar governing body) of any Person acquired, and (v) the
Company shall have furnished to the holders of the Notes a certificate signed by
a Responsible Employee demonstrating in reasonable detail pro forma compliance
with the financial covenants contained in paragraphs 6A(1), 6A(2) and 6J for the
applicable calculation period, in each case, calculated as if such acquisition,
including the consideration therefor, had been consummated on the first day of
such period. For the avoidance of doubt, regardless of whether the requirements
set forth in this definition have been met with respect to the Finishing Group
Acquisition, the Finishing Group Acquisition shall be deemed a Permitted
Acquisition.”

“Pledge Agreement” has the meaning given in Amendment No. 1 to this Agreement.

“Rate Hedging Obligations” means any and all obligations and exposure of the
Company and its Subsidiaries under (i) any and all agreements, devices or
arrangements designed to protect the Company or any Subsidiary from the
fluctuations of interest rates or currencies, including interest rate or foreign
exchange agreements, interest rate or currency cap or collar protection
agreements, and interest rate and currency options, puts and warrants,
determined on a net, mark-to-market basis, and (ii) any and all cancellations,
buy backs, reversals, terminations or assignments of any of the foregoing.

“Second-Tier Foreign Subsidiary” means a Foreign Subsidiary other than a
First-Tier Foreign Subsidiary.”

 

10



--------------------------------------------------------------------------------

“Senior Creditor” means any Person that (i) from time to time extends credit to
the Company that is not subordinate or junior in right of payment or Lien
priority to the Notes and the other obligations under this Agreement and the
other Transaction Documents, (ii) extends credit that constitutes a Primary
Credit Facility and (iii) becomes a party to and is bound by the terms of the
Intercreditor Agreement (including, without limitation, all limitations set
forth therein).

1.9. The following definition is deleted from paragraph 10B of the Note
Agreement:

“Significant Acquisition”

1.10. Paragraph 11V is amended by adding the following sentence to the end
thereof:

“In addition, if a Material Foreign Subsidiary, 65% of the Ownership Interests
of which are pledged to the Collateral Agent (such Subsidiary referred to as a
“Restructured Foreign Subsidiary”), becomes a direct or indirect wholly owned
Subsidiary of a First-Tier Foreign Subsidiary (such First-Tier Foreign
Subsidiary being referred to herein as a “Foreign Holding Subsidiary”), the
holders of the Notes hereby authorize the Collateral Agent to release such
pledge of the Ownership Interests of such Restructured Subsidiary if requested
by the Company, provided that (a) at least 65% of the outstanding Ownership
Interests of such Foreign Holding Subsidiary are pledged to the Collateral Agent
pursuant to the Pledge Agreement and (b) no holder of any Indebtedness
outstanding under any Primary Credit Facility shall have received any release,
waiver or similar fees for the foregoing release unless the holders of the Notes
receive fees on a pro rata basis in proportion to the relative outstanding
principal amounts of the Notes and the principal amount of the Indebtedness
outstanding under such Primary Credit Facility (including, in the case of a
revolving credit facility, the aggregate principal amount of additional loans
that the lenders are legally committed to fund thereunder).”

1.11. Paragraph 11W of the Note Agreement is hereby deleted.

1.12. Schedule 8A(1) to the Note Agreement is replaced by Schedule 8A(1)
attached to this letter agreement.

SECTION 2. Effectiveness. The amendments in Section 1 of this letter agreement
shall become effective on the date (the “Effective Date”) that each of the
following conditions has been satisfied:

2.1. Documents. Each Noteholder shall have received original counterparts of
this letter agreement executed by the Noteholders, the Company and each
Guarantor.

2.2. Credit Agreement Amendment. Each Noteholder shall have received copies of
the executed amendment to the Credit Agreement (as defined in the Note Agreement
as amended hereby) in form and substance satisfactory to each Noteholder, the
Credit Agreement shall be in full force and effect and all conditions to the
obligations of the Banks named therein to make the initial loans thereunder
shall have been satisfied.

 

11



--------------------------------------------------------------------------------

2.3 FTC Orders. Each FTC Order shall be satisfactory to each Noteholder, shall
have been duly executed and approved by all necessary parties, and shall be in
full force and effect.

2.4. Representations. All representations set forth in Section 3 shall be true
and correct as of the Effective Date, except for such representations and
warranties that speak of an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date.

2.5. Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated by this letter agreement shall be
satisfactory to each Noteholder and its counsel, and each Noteholder shall have
received all such counterpart originals or certified or other copies of such
documents as they may reasonably request.

SECTION 3. Representations and Warranties. The Company represents and warrants
to each Noteholder that (i) immediately before and after giving effect to the
amendments to the Note Agreement in Section 1 hereof, (a) each representation
and warranty set forth in paragraph 8 of the Note Agreement is true and correct
other than those representations and warranties that speak as of a certain date,
in which case such representation and warranty was true and correct as of such
earlier date, (b) no Event of Default or Default exists and (ii) all necessary
or required consents to this letter agreement have been obtained and are in full
force and effect.

SECTION 4. Reference to and Effect on Note Agreement. Upon the effectiveness of
the amendments made in this letter agreement, each reference to the Note
Agreement in any other document, instrument or agreement shall mean and be a
reference to the Note Agreement as modified by this letter agreement. Except as
specifically set forth in Section 1 hereof, the Note Agreement and the Notes
shall remain in full force and effect and are hereby ratified and confirmed in
all respects. Except as specifically stated in Section 1 of this letter
agreement, the execution, delivery and effectiveness of this letter agreement
shall not (a) amend the Note Agreement, any Note or any other Transaction
Document, (b) operate as a waiver of any right, power or remedy of the holder of
any Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement, any Note or any of the other Transaction
Documents at any time. The execution, delivery and effectiveness of this letter
agreement shall not be construed as a course of dealing or other implication
that any holder of Notes has agreed to or is prepared to grant any amendment to,
waiver of or consent under the Note Agreement, any Note or any other Transaction
Document in the future, whether or not under similar circumstances.

SECTION 5. Expenses. The Company hereby confirms its obligations under the Note
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by the holders of the Notes, all reasonable
out-of-pocket costs and expenses, including attorneys’ fees and expenses,
incurred by such holders in connection with this letter agreement or the
transactions contemplated hereby, in enforcing any rights under this letter
agreement, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter agreement or the
transactions contemplated hereby. The obligations of the Company under this
Section 5 shall survive transfer by any holder of any Note and payment of any
Note.

 

12



--------------------------------------------------------------------------------

SECTION 6. Reaffirmation. Each Guarantor hereby consents to the foregoing
amendments to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Guaranty
Agreement after giving effect to such amendments. Each Guarantor hereby
acknowledges that, notwithstanding the foregoing amendments, that the Guaranty
Agreement remains in full force and effect and is hereby ratified and confirmed.
Without limiting the generality of the foregoing, each Guarantor agrees and
confirms that the Guaranty Agreement continues to guaranty the obligations
arising under or in connection with the Note Agreement, as the same may be
amended by this letter agreement.

SECTION 7. Governing Law. THIS LETTER AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH WOULD OTHERWISE CAUSE THIS
LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

SECTION 8. Counterparts; Section Titles. This letter agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
letter agreement by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart of this letter agreement. The
section titles contained in this letter agreement are and shall be without
substance, meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

SECTION 9 Acknowledgement of Status of Existing Credit Agreement. The Company
acknowledges that the Credit Agreement (as defined in the Note Agreement prior
to giving effect to the amendments contained in Section 1 hereof) has been
renewed, extended, refinanced or replaced as contemplated by clause (a) of the
definition of “Permitted Foreign Stock Pledge” contained in the Note Agreement
as of the Effective Date.

 

13



--------------------------------------------------------------------------------

Very truly yours,

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:  

/s/ William Engelking

  Vice President

GIBRALTAR LIFE INSURANCE CO., LTD.

THE PRUDENTIAL LIFE INSURANCE

COMPANY, LTD.

By:  

Prudential Investment Management (Japan), Inc.,

as Investment Manager

By:  

Prudential Investment Management, Inc.,

as Sub-Adviser

By:  

/s/ William Engelking

  Vice President

FORETHOUGHT LIFE INSURANCE COMPANY

RGA REINSURANCE COMPANY

MTL INSURANCE COMPANY

ZURICH AMERICAN INSURANCE COMPANY

By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

By:  

/s/ William Engelking

  Vice President      

Signature Page to Amendment and Restatement of Amendment No. 1 to Note Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to: GRACO INC. By:  

/s/ James A. Graner

Name:   James A. Graner Title:   Chief Financial Officer GRACO MINNESOTA INC.
By:  

/s/ James A. Graner

Name:   James A. Graner Title:   Chief Financial Officer and Treasurer GRACO
OHIO INC. By:  

/s/ James A. Graner

Name:   James A. Graner Title:   Chief Financial Officer and Treasurer GRACO
HOLDINGS INC. By:  

/s/ Christian E. Rothe

Name:   Christian E. Rothe Title:   Chief Financial Officer and Treasurer

Signature Page to Amendment and Restatement of Amendment No. 1 to Note Agreement



--------------------------------------------------------------------------------

SCHEDULE 8A(1)

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction

  

Holders of Ownership

Interests

  

Liable under a

Contingent Obligation,

or as a Co-Borrower or

Co-Obligor, under a

Primary Credit Facility

Finishing Brands Holdings Inc.

   Minnesota    100% by the Company    No

Finishing Brands UK Limited

   England and Wales    100% by Graco Limited    No

Graco Australia Pty Ltd.

   Australia    100% by the Company    No

Graco BVBA

   Belgium    100% by the Company    No

Graco Canada Inc.

   Canada    100% by the Company    No

Graco do Brasil Ltda.

   Brazil    100% by the Company1    No

Graco Fluid Equipment (Shanghai) Co., Ltd.

   People’s Republic of China    100% by the Company    No

Graco Fluid Equipment (Suzhou) Co., Ltd.

   People’s Republic of China    100% by Graco Minnesota Inc.    No

Graco Global Holdings S.á.r.l.

   Luxembourg    100% by the Company    No

Graco GmbH

   Germany    100% by the Company    No

Graco Holdings Inc.

   Minnesota    100% by the Company   

Guarantor under the

Credit Agreement

Graco Hong Kong Ltd.

   People’s Republic of China (Special Adm Region)    100% by the Company    No

Graco International Holdings S.á.r.l.

   Luxembourg    100% by Graco Global Holdings S.á.r.l.    No

Graco K.K.

   Japan    100% by the Company    No

Graco Korea Inc.

   Korea    100% by the Company    No

Graco Ltd.

   England and Wales    100% by the Company    No

Graco Minnesota Inc.

   Minnesota    100% by the Company   

Guarantor under the

Credit Agreement

Graco Ohio Inc.

   Ohio    100% by the Company   

Guarantor under the

Credit Agreement

Graco S.A.S.

   France    100% by the Company    No

Graco Trading (Suzhou) Co., Ltd.

   People’s Republic of China    100% by Graco Minnesota Inc.    No

Gusmer Sudamerica S.A.

   Argentina    100% by the Company2    No

 

1 

Includes shares held by executive officers of the Company or the relevant
subsidiary to satisfy the requirements of local law.

2 

Shares held by executive officers of the Company to satisfy the requirements of
local law.

Schedule 8A(1)-1